BIONEUTRAL GROUP, INC. 211 Warren Street Newark, New Jersey07103 April 12, 2011 VIA EDGAR Andrew D. Mew United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: BioNeutral Group, Inc. Form 10-K for the Fiscal Year Ended October 31, 2010 Filed February 15, 2011 File No. 333-149235 Dear Mr. Mew: We acknowledge receipt of the letter of comment, dated March 30, 2011, from the Division of Corporation Finance (the “Comment Letter”) with regard to the above-captioned matters.We are in the process of preparing our response to the Comment Letter.However, as we have recently changed our Chief Financial Advisor, we require additional time to complete our response.We expect to provide the requested information by Friday, April 22, 2011. If you have any questions, please feel free to contact our outside counsel, Robert H. Friedman at (212) 451-2220 or Jason S. Saltsberg at (212) 451-2320. Sincerely, /s/ Stephen Browand Stephen Browand President and Chief Executive Officer cc:Robert H. Friedman, Esq., Olshan Grundman Frome Rosenzweig & Wolosky LLP
